        Case 1:20-cv-09243-KPF Document 42 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                            Plaintiff,

                     -v.-
                                                       20 Civ. 9243 (KPF)
THE CITY OF NEW YORK, MARTHA W.
KING, CYRUS R. VANCE, JR., LISA                             ORDER
FRANCHINI, SECURUS
TECHNOLOGIES, and LAURA S.
MELLO.

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 15, 2021, the Court received a letter from Plaintiff Cedric

Reid requesting “special access” to the Sing Sing Correctional Facility’s law

library. (Dkt. #41 at 5). Mr. Reid explains in his letter that access to the law

library is normally limited to 30 days. (Id.). In light of both Mr. Reid’s status

as a pro se litigant and the ongoing litigation in this case, the Court finds that

it is appropriate for Mr. Reid to continue to have access to his facility’s law

library. Accordingly, the Court hereby ORDERS the Warden of Sing Sing

Correctional Facility to provide Mr. Reid with continued access to the law

library for the duration of this case.

      The Court directs counsel for Defendant New York City to transmit a

copy of this Order to the Warden of Sing Sing Correctional Facility.

      The Court also directs the Clerk of Court to mail a copy of this Order to

Plaintiff’s address of record.
       Case 1:20-cv-09243-KPF Document 42 Filed 09/16/21 Page 2 of 2




     SO ORDERED.

Dated: September 16, 2021
       New York, New York

                                          KATHERINE POLK FAILLA
                                         United States District Judge




                                    2
